DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to After Final Amendment
Examiner acknowledges receipt of After Final amendment/arguments filed 02/28/2022.  The arguments set forth are addressed herein below.  Claims 1-13 and 15 remain pending, no Claims have been newly added, and no Claims have been currently canceled.  Currently, Claims 1, 9, 13, and 15 have been amended.  No new matter appears to have been entered.
The amendment to claims 1, 9, 13, and 15 is sufficient to overcome the corresponding 35 USC 112 rejection.  The 35 USC 112 rejection has been withdrawn.
With respect to the After Final Consideration Pilot request, dated 02/28/2022, and having completed an updated search and additional consideration, the prior rejection, dated 01/27/2022, has been withdrawn and prosecution reopened.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 9 of US Patent No. 11,045,733.  Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions are directed to substantially similar subject matter.  The subject matter claimed in the instant application is anticipated by the referenced US Patent, as follows: .
Claim 1 of 16/467218
Claim 1 of 11,045,733
A virtual reality apparatus comprising:
A virtual reality apparatus comprising:
a head mountable display (HMD) for a wearer;
a head mountable display (HMD) to display video content;
a detector to detect a deviation of a current orientation of the HMD from a base orientation of the HMD, where the base orientation is a predetermined orientation referenced to a real-world reference; and
a detector to detect a deviation of a current orientation of the HMD from a base orientation of the HMD, the base orientation being a predetermined orientation of the HMD with respect to the camera of the orientation detector,
a processor executing computer code to implement a generator to generate content for presentation to the wearer of the HMD to prompt the wearer of the HMD to turn his head so as to change the orientation of the HMD towards the base orientation.
wherein the display generator is configured to generate the video content for display by the HMD so that the feature of interest is displaced from a central display position, the displacement being such that a wearer of the HMD is prompted to turn his head so as to change the orientation of the HMD towards the base orientation


Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 11 of US Patent No. 11,045,733.  Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions are directed to substantially similar subject matter.  The subject matter claimed in the instant application is anticipated by the referenced US Patent, as follows: the difference between independent Claim 13 of instant application, 16/467218 and Claim 11 of US Patent No. 11,045,733 are highlighted in the following table.
Claim 13 of 16/467218
Claim 11 of 11,045,733
A method comprising:
A method comprising:
detecting a deviation of a current orientation of a head mountable display (HMD) from a base orientation of the HMD, where the base orientation is a predetermined orientation referenced to a real-world reference; and
the method further comprising detecting a deviation of a current orientation of the HMD from a base orientation of the HMD, the base orientation being a predetermined orientation of the HMD with respect to the camera,
generating content for presentation to a wearer of the HMD to prompt the wearer of the HMD to turn his head so as to change the orientation of the HMD towards the base orientation.
wherein the generating includes generating the video content for display by the HMD so that the feature of interest is displaced from a central display position, the displacement being such that a wearer of the HMD is prompted to turn his head so as to change the .


Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 12 of US Patent No. 11,045,733.  Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions are directed to substantially similar subject matter.  The subject matter claimed in the instant application is anticipated by the referenced US Patent, as follows: the difference between independent Claim 15 of instant application, 16/467218 and Claim 12 of US Patent No. 11,045,733 are highlighted in the following table.
Claim 15 of 16/467218
Claim 12 of 11,045,733
A non-transitory, machine-readable storage medium which stores computer software, which when executed by a computer, causes the computer to carry out actions, comprising:
A non-transitory, machine-readable storage medium which stores computer software, which when executed by a computer, causes the computer to carry out actions, comprising:
detecting a deviation of a current orientation of a head mountable display (HMD) from a base orientation of the HMD, where the base orientation is a predetermined orientation referenced to a real-world reference; and
the method further comprising detecting a deviation of a current orientation of the HMD from a base orientation of the HMD, the base orientation being a predetermined orientation of the HMD with respect to the camera,

wherein the generating includes generating the video content for display by the HMD so that the feature of interest is displaced from a central display position, the displacement being such that a wearer of the HMD is prompted to turn his head so as to change the orientation of the HMD towards the base orientation.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Petrov (US 9648438 B1) (henceforth, “Petrov”).
Regarding claims 1, 13, and 15, Petrov teaches a machine-readable medium, a method, and a virtual reality apparatus comprising:
a head mountable display (HMD) for a wearer (e.g., VR Headset 105 in Fig. 1 and Col. 3 Lines 41-43);
a detector to detect a deviation of a current orientation of the HMD from a base orientation of the HMD (e.g., a base orientation is any coordinate relative to a speaker, wherein, the coordinate relative to the speaker is a fundamental orientation (i.e., a base orientation) for acquiring calibration in Petrov’s system in Col. 11 Lines 1-14 and Col. 10 Lines 50-62), where the base orientation is a predetermined orientation referenced to a real-world reference (e.g., an orientation relative to a speaker in Col. 11 Lines 9-14 and/or locators on the HMD that are in view of a camera in Col. 5 Lines 4-12); and
a processor executing computer code (e.g., VR console 110 and Processor 102 in Col. 6 Lines 10-37) to implement a generator to generate content for presentation to the wearer of the HMD to prompt the wearer of the HMD to turn his head so as to change the orientation of the HMD towards the base orientation (e.g., the alignment prompt 292 is any text and/or graphical interface that shows the user whether the user's head is at the correct orientation relative to a displayed indicator 296 in Col. 9 Line 4 to Col. 10 Line 42 and Col. 11 Lines 1-14).
Regarding claim 2, Petrov teaches a camera to capture one or more images (e.g., imaging device 135 in Fig. 1); in which the base orientation of the HMD is an orientation facing the camera (e.g., the imaging device 135 provides images showing observed position of locators 120, thus in a coordinate relative to a speaker the HMD must be facing the imaging device for it to observe a locator in Col. 5 Lines 4-12).
Regarding claim 3, Petrov teaches an image processor to detect, from one or more images captured by the camera, one or more of: (i) a current orientation of the HMD; and (ii) a current location of the HMD; and a data processor to direct a data processing function according to the detection by the image processor (Col. 6 Lines 10-67 and Col. 7 Lines 1-24).
Regarding claim 4, Petrov teaches the data processing function is a gameplay function (e.g., game application in Col. 6 Lines 26-37).
Regarding claim 5, Petrov teaches the camera is a depth camera (e.g., multiple cameras in Col. 5 Lines 4-12).
Regarding claim 6, Petrov teaches the HMD comprises one or more optically detectable features (e.g., locator 120 in Col. 3 Line 63 to Col. 4 Line 2).
Regarding claim 7, Petrov teaches the one or more optically detectable features comprise a plurality of light emitters (e.g., LEDs in Col. 3 Line 63 to Col. 4 Line 2).
Regarding claim 8, Petrov teaches the HMD comprises one or more vibration devices; and the generator is configured to generate, as the generated content, a signal to control one or more of the vibration devices to vibrate (e.g., VR input interface 140, such as, a game controller, wherein not only are game controllers known for producing sound from a console communicated instruction but game controllers are also known to produce vibration in Col. 5 Lines 27-46).
Regarding claim 9, Petrov teaches one or more illumination devices visible to the wearer of the HMD; and the generator is configured to generate, as the generated content, a signal to control one or more of the illumination devices to illuminate (e.g., electronic display 115 and optical element in Col. 3 Lines 41-62).
Regarding claim 10, Petrov teaches the HMD is configured to display a representation of a virtual environment (e.g., game application in Col. 6 Lines 29-37); and the generator is configured to generate, as the generated content, one or more features at a position in the virtual environment dependent upon a current view by the HMD of the virtual environment and a direction, relative to the current orientation of the HMD, or the base orientation of the HMD (Col. 9 Line 4 to Col. 10 Line 42).
Regarding claim 11, Petrov teaches the detector is configured to detect, after presentation of the content generated by the generator, a change in orientation of the HMD; and when the detected change in orientation is in a direction away from the base orientation, the generator is configured to change the generated content (e.g., the console 210 determines that the indicator 230 is aligned with the head orientation for at least a predetermined amount of time (e.g., 2 seconds), responsive to the indicator 230 being displayed on a center or a predetermined region of the display of the HMD 205 for the predetermined amount of time. In one embodiment, responsive to determining that the indicator is misaligned with the head orientation for the predetermined amount of time, the console 210 may prompt the user 265 to move their head until the indicator 230 is presented on a particular portion of the electronic display (e.g., center of the electronic display) in Col. 9 Lines 37-48).
Regarding claim 12, Petrov teaches the detector is configured to disregard deviations of less than a threshold deviation (e.g., the particular orientation corresponds to the head orientation that occurs as long as the indicator displayed is centered on the alignment prompt (i.e., a portion of the indicator is over the center of the crosshair) in Col. 11 Lines 1-14 and Col. 10 Lines 14-42).
Response to Arguments
Applicant’s amendment/arguments, see remarks, filed 02/28/2022, with respect to the 35 USC 112 rejection have been fully considered and are persuasive.  The 35 USC 112 rejection of Claims 1-13 and 15 has been withdrawn.  However, upon the updated search and consideration of the claims a new rejection of the claims has been applied as shown above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is listed on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715